Citation Nr: 1216757	
Decision Date: 05/09/12    Archive Date: 05/16/12	

DOCKET NO.  08-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss disability from April 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1959.

This case was previously before the Board of Veterans' Appeals (Board) in November 2011 at which time it was remanded in pertinent part for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.

A review of the record reveals that in November 2011, the Board determined that the Veteran was not entitled to a compensable rating for his bilateral hearing loss disability between July 19, 2006, and April 24, 2009.  The matter for consideration at this time is the Veteran's entitlement to a compensable rating for his bilateral hearing loss disability from April 25, 2009. 

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, DC.  VA will notify the Veteran should further action be required.

The Board notes that in addition to the hearing loss disability, service connection is in effect for tinnitus, rated as 10 percent disabling, and for asbestos-related lung disease, rated as 60 percent disabling.  The Veteran is in receipt of a total rating based on unemployability due to the severity of his service-connected disabilities from February 26, 2009.


REMAND

The Veteran and his representative argue that he is entitled to an increased rating for his bilateral hearing loss disability.  There are specific criteria for rating bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination test (Maryland CNC)."  38 C.F.R. § 4.85(a) (2011).  There were two examinations for hearing impairment during the appeal period-a December 7, 2011 hearing evaluation done at a private facility and a December 22, 2011 VA examination.  The private audiological examination report includes speech discrimination test scores.  It does not, however, indicate whether the Maryland CNC word list was used in determining these scores.  

A report of contact was made in April 2012 with the audiologist who conducted the testing and he reported using a test other than the Maryland CNC test to evaluate the Veteran's hearing.  Regardless of the testing utilized, the results of the private and VA examinations conducted less than two weeks apart differed "greatly in their results" as pointed out by the Veteran's accredited representative in May 2012.  The record indeed shows significant differences in the numerical values for the pure tone thresholds.

Finally, the Board is aware that the audiometric test scores on the private report appear in graphic format only.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  

In view of the foregoing, the Board believes that the Veteran should be accorded another audiometric examination and the case is REMANDED for the following:

1.  The Veteran must be provided an examination by a licensed audiologist and the testing must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examiner should express an opinion as to the functional impact of the Veteran's hearing loss on his daily activities, and describe how his hearing loss affects his ability to work.  The claims folder, a copy of this remand, and access to Virtual VA must be provided to the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that he or she reviews.  The examiner must interpret the December 2011 private audiogram graph report.  Finally, if possible, the examiner must attempt to reconcile the differences between the private December 2011 examination and the December 2011 VA examination.  

2.  The AMC/RO shall advise the Veteran that it is his responsibility to report for any scheduled VA examination, to cooperate fully in the development of his claim, and that the consequences for failure to report for any such scheduled examination without good cause might include denial of the claim.  38 C.F.R. § 3.655 (2011).

4.  Thereafter, the issue on appeal should be readjudicated.  .  The AMC/RO must ensure that the examiner documented their consideration of all pertinent records contained in Virtual VA.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and be afforded the appropriate opportunity for response.  Then, the case should be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



